                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                   March 05, 2018
                                                                            Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                             _______________________________________
                                                                       PETER C. McKITTRICK
                                                                       U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON


 In re:
                                                  Case No. 17-34395-pcm11
 MARK E. DELONG,
                                                  ORDER ON MOTION FOR
                        Debtor.                   RELIEF FROM STAY


          THIS MATTER having come before the Court for hearing on the motion of creditor

Bank of Eastern Oregon for relief from the automatic stay, (the “Motion”) [Docket No. 30]); the

Court having reviewed the motion and related briefing, the testimony and exhibits admitted at

the hearing, as well as the arguments of counsel, and being otherwise duly advised; now,

therefore,

          IT IS HEREBY ORDERED as follows:

   1) The Motion is denied without prejudice;

   2) The Debtor shall pay all real property taxes accruing after the Petition Date. To ensure

that these taxes are promptly paid, the Debtor shall deposit $750 per month into the trust account

                                                                                 Motschenbacher & Blattner, LLP
Page 1 – ORDER ON MOTION FOR RELIEF FROM STAY                                     117 SW Taylor St., Suite 300
                                                                                       Portland, OR 97204
                                                                                      Phone: (503) 417-0500
                                                                                       Fax: (503) 417-0501

                      Case 17-34395-pcm11         Doc 70    Filed 03/05/18
of Motschenbacher & Blattner, LLP beginning on or before March 30, 2018. The money so

deposited shall be paid by that firm to Malheur County at regular intervals acceptable to the

County on account of the Debtor’s post-petition real property tax obligations which may come

due. Debtor shall supplement such payments, if required, to timely pay all post petition tax

obligations that come due with Malheur County.

                                              ###

I certify that I have complied with the requirements of LBR 9021-1(a)(2)(B). All responding
parties have affirmatively approved the form of order.


Order Presented by:

MOTSCHENBACHER & BLATTNER, LLP

/s/ Troy Sexton
Troy G. Sexton, OSB #115184
Telephone: 503-417-0500
E-mail: tsexton@portlaw.com
Of Attorneys for Debtor




                                                                                 Motschenbacher & Blattner, LLP
Page 2 – ORDER ON MOTION FOR RELIEF FROM STAY                                     117 SW Taylor St., Suite 300
                                                                                       Portland, OR 97204
                                                                                      Phone: (503) 417-0500
                                                                                       Fax: (503) 417-0501

                      Case 17-34395-pcm11         Doc 70     Filed 03/05/18
